DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 11, 14 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al. (US 20150297165).
Regarding claims 1 and 14, Tanaka teaches an x-ray imaging apparatus or method for multi-pass scans, comprising:
a rotatable gantry system 102 positioned at least partially around a patient support 106;  
a first radiation source 101 coupled to the rotatable gantry system, the first radiation source configured as an imaging radiation source;  
a radiation detector 106 coupled to the rotatable gantry system and positioned to receive radiation from the first radiation source during an imaging scan;  
a controller configured to: 
move the patient support relative to the rotatable gantry system during a first pass of the imaging scan (scannogram, step 201);  
move the patient support relative to the rotatable gantry system during a second pass of the imaging scan (step 206);
a data processing system configured to: 
receive first imaging data measured by the radiation detector during the first pass (step 202);  
determine, based on the first imaging data, a scanning parameter for the second pass, wherein the scanning parameter is selected from the group consisting of a pitch, an energy level, a tube potential, a pulse width, a beam filter and a speed (para 53-57);
receive second imaging data measured by the radiation detector during the second pass (step 206);  and 
reconstruct a second patient image based on the first imaging data and the second imaging data (step 310, para 53-59). 
Regarding claim 3, Tanaka teaches the data processing system is further configured to reconstruct a first patient image based on the first projection data, and wherein the first patient image is registered with a planning image to determine the scanning parameter (para 53).
Regarding claim 8, Tanaka teaches the patient support moves at a first speed during the first pass and moves in at a second speed during the second pass, and wherein the first speed is faster than the second speed (para 57).
Regarding claim 9, Tanaka teaches the first pass and the second pass comprise helical scans (para 57).
Regarding claim 11, Tanaka teaches the second pass comprises more views than the first pass (para 63).
Regarding claim 18, Tanaka teaches a number of views of the second pass is greater than a number of views of the first pass (3D vs tomographic).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Morton (US 20210165122).
Regarding claims 2 and 16, Tanaka fails to teach the data processing system is further configured to reconstruct a first patient image based on the first projection data, wherein the first patient image is reconstructed during the second pass.
Morton teaches advantageously displaying during data connection (para 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Tanaka with the scanning as taught by Morton, since it would provide faster scanning.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Manzke et al. (US 20160016009).
Regarding claim 4, Tanaka teaches the first pass comprises a first tube energy of the first radiation source and the second pass comprises a second tube energy of the first radiation source.
However Tanaka fails to teach the second patient image comprises a spectral patient image. 
Manzke teaches a spectral patient imaging.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the imaging of Tanaka with the spectral imaging as taught by Manzke, since it would provide diagnostic images.
Claims 5-6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Mackie et al. (US 7302038).
Regarding claims 5 and 19, Tanaka teaches the data processing system is further configured to reconstruct a first patient image based on the first imaging data (scout).
However Tanaka fails to teach a treatment setup is based on the first patient image and a treatment plan is based on the second patient image.
Mackie teaches a treatment setup is based on the first patient image and a treatment plan is based on the second patient image (block 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Tanaka with the second source as taught by Mackie, since it would provide better modality.
Regarding claim 6, Mackie teaches the treatment setup comprises registering the first patient image with a planning image (block 43).
Regarding claim 13, Tanaka fails to teach a second radiation source coupled to the rotatable gantry system, the second radiation source configured as a therapeutic radiation source, wherein the second radiation source delivers a dose of radiation calculated based on the second patient image.  
Mackie teaches a second radiation source 14 coupled to a rotatable gantry system 12, the second radiation source configured as a therapeutic radiation source (column 4 line 65), wherein the second radiation source delivers a dose of radiation calculated based on a second patient image (block 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Tanaka with the second source as taught by Mackie, since it would provide better modality.
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Goto (US 20170000428).
Regarding claims 7 and 15, Tanaka teaches the patient support moves in a first longitudinal direction during the first pass and moves in a second longitudinal direction during the second pass.
However Tanaka fails to teach the second direction is opposite the first direction.  
Goto teaches scanning opposite direction (para 68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Tanaka with the scanning as taught by Goto, since it would provide faster scanning.
Claims 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yamakawa et al. (US 20150305696).
Regarding claim 10, 17 and 20, Tanaka teaches the first pass is completed in a first time and the second pass is completed in a second time.
However Tanaka fails to teach the second time is longer than the first time.
Yamakawa teaches a second time is longer than a first time (para 202).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the scanning of Tanaka with the scanning as taught by Yamakawa, since it would provide faster imaging.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art fails to teach the radiation detector is offset in one transaxial direction during the first pass and offset in an opposite transaxial direction during the second pass.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884